DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Cover rigidity reinforcement member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 12-13 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being anticipated by Schmid (DE 102017006074 A1).
Re claim 1, Schmid (‘074) discloses an air cleaner 1 (FIG. 15-17; third embodiment) comprising: 
an intake filter 3 seated on an air cleaner body (base housing 2a); 
an air cleaner cover (housing cover 2b) spaced apart from the intake filter 3 (FIG. 16-17) and coupled to the air cleaner body 2a; and
a cover rigidity reinforcement member (e.g., support bodies 13; FIG. 15-17) detachably coupled to the intake filter 3 and configured to restrict displacement toward the intake filter 3.
	Note, with respect to the limitation “detachably coupled” cited above, Schmid teaches the following: 
		“According to yet another expedient embodiment, the support body is arranged on a carrier strip which is connected to the filter medium body. On the filter medium body in particular a circumferential support frame is arranged, which is the carrier of a seal, which is formed separately from the sealing element, which is acted upon by the support body. The seal on the support frame is arranged in particular on the clean or downstream side of the filter medium body for separating the downstream side of the inflow side. The carrier strip, which is advantageously carrier of the sealing element, which is acted upon by the support body, can be connected to the support frame and optionally formed integrally with the support frame.”.
	Clearly, Schmid teaches that the carrier strip 12, which also includes the support bodies 13, can be connected to the support frame 10; thus, support bodies 13 are interpreted to be “detachably coupled” to the intake filter 3 since the bodies 13 are part of the carrier strip 12. 

Re claim 12, Schmid (‘074) discloses a cover rigidity reinforcement member 13 (FIG. 15-17) of an air cleaner 1 comprising: a first reinforcement part (again, please refer to the annotated FIG. 15-17 below) having two ends detachably fastened to a filter frame 10 of the air cleaner 1; a second reinforcement part (FIG. 15-17 below) having two ends detachably fastened to the filter frame 10 of the air cleaner 1, the first and second reinforcement parts disposed to be spaced in parallel to each other (FIG. 15); and a third reinforcement part (FIG. 15 below) connected between the first reinforcement part and the second reinforcement part.
Note, with respect to the limitation “detachably fastened” underlined above, please see the disclosure provided above with respect to claim 1. 
Re claim 13, Schmid (‘074) discloses rubber pad 16 (FIG. 17 below) mounted on the third reinforcement part. Please see the rejection provided for claim 7 below. Claim 13 is rejected for the same reasons as that of claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (‘074) in view of Fedak (US 2016/0051909 A1).
Re claim 2, Schmid (‘074) discloses wherein the intake filter comprises: a filter medium 9 configured to filter foreign matters of introduced outside air; and a filter frame 10 (FIG. 15-17) surrounding and fixing a circumference of the filter medium 9.
However, Schmid (‘0740 fails to teach, either explicitly or implicitly, that the filter medium is a  non-woven fabric. 
It is known in the art as shown in par. 0032 by Fedak (‘909) that the filter medium 18 of air cleaners 10 can be made of a variety of different well-known materials, which also includes a non-woven fabric material. 
In view of this, it would have been obvious to those skilled in the art before the effective filing date of the invention to modify the filter medium of Schmid to include a non-woven fabric material as the filter medium material, as clearly suggested and taught by Fedak (‘909), for the purpose of air filtration by selecting a known material on the basis of its suitability for the intended use. 
Re claim 3, modified Schmid further teaches wherein the cover rigidity reinforcement member 13 (FIG. 15-17) comprises a reinforcement part 13 (see annotated FIG. 15 below for illustration) having each of both ends (see FIG. 15 below) fastened to the filter frame 10, the reinforcement part 13 being disposed to be spaced apart (FIG. 17) from the intake filter 9.
Re claim 4, modified Schmid further teaches wherein a plurality of reinforcement parts 13 is formed (see FIG. 15).
Re claims 5-6, modified Schmid further teaches wherein the plurality of reinforcement parts 13 comprises: a first reinforcement part; and a second reinforcement part disposed to be spaced in parallel to the first reinforcement part. Note, as shown in FIG. 15, Schmid teaches three (3) reinforcement parts 13, wherein the plurality of reinforcement parts 13 further comprises a third reinforcement part (middle part 13; FIG. 15) connected between the first reinforcement part and the second reinforcement part. Note, either one of the left or right part 13 (FIG. 15) can be interpreted to be the claimed “first” and “second” reinforcement parts. 
Re claim 7, Schmid teaches the following: “The damping element 16 is separate from the sealing element 14 formed and may optionally be made of the same material as the sealing element 14 consist. The damping element 16 dampens vibrations and vibrations between the housing cover 2 B and the support body 13”. 
Note, it has been known in the art of air cleaners to utilize an elastomeric material, also known as a rubber material, as a sealing material for the air filter element/medium. Thus, based on this finding, Schmid implicitly teaches a damping element 16, acting as the claimed rubber pad, being mounted on the third reinforcement part (see FIG. 15-17).
Regarding claim 9, modified Schmid (‘074) discloses the invention but is silent regarding the design as claimed for the cross sections of the first, second and third reinforcement parts being an I-beam having an I-type cross section.  However, it would have been an obvious matter of design choice to provide the first, second and third reinforcement parts with an I-beam configuration having an I-type cross section as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (‘074).
 Regarding claim 17, Schmid (‘074) discloses the invention but is silent regarding the design as claimed for the cross sections of the first, second and third reinforcement parts being an I-beam having an I-type cross section.  However, it would have been an obvious matter of design choice to provide the first, second and third reinforcement parts with an I-beam configuration having an I-type cross section as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.  




    PNG
    media_image1.png
    815
    1349
    media_image1.png
    Greyscale

Annotated Fig. 15 of Schmid (‘074)

Allowable Subject Matter
Claims 8, 10-11, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited prior arts teach very similar air cleaners having reinforcement parts for configured to restrict displacement toward the intake air filter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747